Citation Nr: 0409839	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  97-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 30, 1996, for 
basic eligibility to Dependent's Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 7, 
1974, to September 17, 1974, and from July 1975 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) by 
order of the United States Court of Appeals for Veterans Claims 
(Court) on October 14, 2003, which, in pertinent part, vacated an 
August 2002 Board decision and remanded the case for additional 
development.  In a May 8, 2001, order the Court vacated a February 
2000 Board decision.  The issue initially arose from an August 
1996 rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) at San Juan, the Commonwealth of Puerto Rico.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In its October 2003 order the Court granted a joint motion to 
vacate the August 2002 Board decision and remand the issue on 
appeal.  The motion to remand noted, in essence, that the Board 
had not provided sufficient reasons and bases to support its 
conclusion that the veteran had been adequately notified of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.).  A review of the record indicates the 
veteran has not been adequately notified of the VCAA as it applies 
to his present appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  


Accordingly, this matter is REMANDED to the RO for the following:  

1.  The RO should ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This includes notifying the 
veteran (1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  The 
veteran should also be requested to provide any evidence in his 
possession that pertains to the claim.

2.  After completion of the above and any additional development 
deemed necessary, the RO should review the issue on appeal.  The 
RO must consider all applicable laws and regulations.  If the 
benefit sought remains denied, the veteran should be furnished an 
appropriate supplemental statement of the case and be afforded the 
opportunity to respond.  Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





